DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on August 24, 2020. At this time, claims 1-20 are pending and addressed below.
Claim Objections
Claims 3, 5, 8, 11, 13, 17, and 19 are objected to because of the following informalities:  As to claims 3, 5, 11, 13, 17, and 19. These claims recite the word “ if”, it is not clear that the statement after that word is part of the limitation.  Appropriate correction is required.
As to claim 8, there is no line of demarcation between the preamble and the body of the claim. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation " A multi-hop network comprising the communication node " in line 5.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: As to independent  claims 1 and similarly recited in independent claims 15.
Jiang, US20210195268 discloses at least one memory configured to store instructions; and at least one processor configured to execute the instructions to perform processing for: relaying data between equipment communicating with each other via a multi-hop network based on a multi-hop manner;
The prior art does not disclose recording a predetermined kind(s) of data among the relayed data; checking validity of the equipment by matching the predetermined kind(s) of data against recorded past data; and outputting a check result of the validity of the equipment to a predetermined output destination(s).  
                                                                          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu, US20080126561, title “Proximity control method for transmitting content and node in network using the proximity control method”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 6/7/2022                                                                             /JOSNEL JEUDY/Primary Examiner, Art Unit 2438